ADKINS, Justice.
Writ of certiorari was granted in this cause to review the decision of the District Court of Appeal, First District (Smith v. Moore, 336 So.2d 145), on the ground that the decision under review affects a class of constitutional officers, specifically the sheriffs. We have jurisdiction. Article V, Section 3(b)(3), Florida Constitution.
We approve and adopt the opinion and decision of the District Court of Appeal as the opinion and decision of this Court.
The writ of certiorari is discharged.
It is so ordered.
OVERTON, C. J., and BOYD, ENGLAND and SUNDBERG, JJ., concur.